Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 1 of 184




                                                          United States Courts
                                                        Southern District of Texas
                                                                 FILED
                                                             March 10, 2020
                                                      David J. Bradley, Clerk of Court
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 2 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 3 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 4 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 5 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 6 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 7 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 8 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 9 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 10 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 11 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 12 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 13 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 14 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 15 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 16 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 17 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 18 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 19 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 20 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 21 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 22 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 23 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 24 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 25 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 26 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 27 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 28 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 29 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 30 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 31 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 32 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 33 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 34 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 35 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 36 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 37 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 38 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 39 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 40 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 41 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 42 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 43 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 44 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 45 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 46 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 47 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 48 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 49 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 50 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 51 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 52 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 53 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 54 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 55 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 56 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 57 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 58 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 59 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 60 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 61 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 62 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 63 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 64 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 65 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 66 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 67 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 68 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 69 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 70 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 71 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 72 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 73 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 74 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 75 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 76 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 77 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 78 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 79 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 80 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 81 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 82 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 83 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 84 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 85 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 86 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 87 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 88 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 89 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 90 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 91 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 92 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 93 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 94 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 95 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 96 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 97 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 98 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 99 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 100 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 101 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 102 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 103 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 104 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 105 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 106 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 107 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 108 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 109 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 110 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 111 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 112 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 113 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 114 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 115 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 116 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 117 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 118 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 119 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 120 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 121 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 122 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 123 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 124 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 125 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 126 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 127 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 128 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 129 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 130 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 131 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 132 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 133 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 134 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 135 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 136 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 137 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 138 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 139 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 140 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 141 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 142 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 143 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 144 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 145 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 146 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 147 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 148 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 149 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 150 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 151 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 152 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 153 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 154 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 155 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 156 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 157 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 158 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 159 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 160 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 161 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 162 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 163 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 164 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 165 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 166 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 167 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 168 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 169 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 170 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 171 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 172 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 173 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 174 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 175 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 176 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 177 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 178 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 179 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 180 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 181 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 182 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 183 of 184
Case 3:19-cv-00160 Document 41 Filed on 03/10/20 in TXSD Page 184 of 184
